DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, pg. 6, filed 4/22/2021, with respect to the status of the claims is hereby acknowledged.
Applicant’s arguments, see Remarks, pg. 6-7, filed 4/22/2021, with respect to the rejection of claim 1-20 under 35 U.S.C. 103 have been fully considered. The applicant traverses and requests reconsideration. In particular, the applicant argues “Shimy, Klappert, Wang and Chung do not teach or render obvious "adjusting incrementally, by the third device, playback of the favored content to a second volume based on a difference between the first distance and the second distance," as required by pending claims 1 and 11 [emphasis added].” The examiner respectfully disagrees. 
	In response to the applicant’s arguments that the combination of references fails to disclose the referenced limitation above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007).   The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation. Id. at 419 Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. See id. at 420.

Applicant’s arguments, see Remarks, pg. 7, filed 4/22/2021, with respect to the Double Patenting Rejection have been fully considered. The examiner respectfully submits that, like the claims of the 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 1 and 11 and dependent claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Klappert; Walter R. et al. US  10187692 B2 claims 1-16 in further view of Wang; Ti-Shiang US 10064009 B2 (hereafter Wang) and in further view of Chung; John I. US 10334303 B1 (hereafter Chung).
Application 16/455,384                                                         U.S. Patent No. US 10,187,692
A method for preferential playback of favored content, the method comprising: determining whether content played on a first device is favored content associated with a second device; in response to determining that the content played on the first device is favored content associated with the second device, determining a first distance between the first device and the second device; in response to determining the first distance between the first device and the second device, performing, by a third device, playback of the favored content at a first volume based on the first distance between the first device and the second device; determining a second distance between the first device and the second device; and in response to determining the second distance, adjusting incrementally, by the third device, playback of the favored content to a second volume based on a difference 
2. (Original) The method of claim 1, further comprising, if the content played on the first device is the favored content and the first device is proximate to the second device, decreasing a volume of output of the second device.

3. (Original) The method of claim 1, further comprising, if the content played on the first device is the favored content and the first device is proximate to the second device, pausing playback of content on the second device.

4. (Original) The method of claim 1, further comprising determining whether another device is permitted to play the favored content while the favored content is played on the first device.

5. (Original) The method of claim 4, wherein the performing further comprises increasing the volume of playback of the favored content if another device is not permitted to play the favored content while the favored content is played on the first device.

6. (Original) The method of claim 4, wherein the performing further comprises initiating playback of the favored content on the fourth device if another device is permitted to play the favored content while the favored content is played on the first device.

7. (Original) The method of claim 1, wherein at least one of the content played on the first device or the favored content is audio content.

8. (Original) The method of claim 1, wherein at least one of the content played on the first device or the favored content is video content.

9. (Original) The method of claim 1, wherein the favored content is first favored content, the method further comprising determining whether content played on the second device is second favored content associated with the second device.





    2. The method of claim 1, further comprising: determining whether an option of the selected subset of options is already generated for display on a third user device; and in response to determining that the option is already generated for display on the third user device, selecting a different media guidance application operation available for the second user device. 

    3. The method of claim 1, further comprising: determining whether an option of the selected subset of options is already generated for display on a third user device; and in response to determining that the option is already generated for display on the third user device, determining whether to stop generating for display the option on the third user device based on a priority designation associated with each of the first user device and the third user device. 

    4. The method of claim 1, wherein comparing the option for adjusting the volume to the criterion further comprises cross-referencing the option for adjusting the volume with a database listing criteria met by the option for adjusting the volume to determine whether the option for adjusting the volume meets the criterion. 

    5. The method of claim 1, wherein the criterion indicates performance capabilities of the first user device. 



    7. The method of claim 1, wherein the criterion indicates preferences of a user associated with the first user device for adjusting the volume of the second user device. 

    8. The method of claim 1, wherein the criterion indicates a maximum number of user devices upon which the option may simultaneously be displayed. 

    9. A system of controlling media content, the system comprising: storage circuitry; and control circuitry configured to: determine that a first user device has entered a viewing area of a second user device; in response to determining that the first user device has entered the viewing area of the second user device, retrieve a device profile for the first user device that lists a criterion for options, presented on the first user device, for adjusting operations, including volume, on the second user device; determine media content currently being presented on the second user device; compare the operations and the media content currently being presented on the second user device to the criterion; determine, based on the comparison, whether to present, on the first user device, the options corresponding to adjusting the operations on the second user device; select a subset of the options based on the comparison, wherein the selection of the subset comprises, in response to determining a given one of the options corresponds to a restricted operation, preventing the given one of the options from being included in the selected subset that is presented on the first user device; generate for display on the first user device the selected subset of the options; receive, from the first user device, a user input selecting the option for adjusting the volume on the second user device; and in response to receiving, from the first user device, the user input selecting the option for adjusting the volume on the second user device, instruct the second user device to adjust the volume. 

    10. The system of claim 9, wherein the control circuitry is further configured to: determine whether an option of the selected subset of options is already generated for display on a third user device; and in response to determining that the option is already generated for display on the third user device, select a different media guidance application operation available for the second user device. 

    11. The system of claim 9, wherein the control circuitry is further configured to: determine whether an option of the selected subset of options is already generated for display on a third user device; and in response to determining that the option is already generated for display on the third user device, determine whether to stop generating for display the option on the third user device based on a priority designation associated with each of the first user device and the third user device. 

    12. The system of claim 9, wherein the control circuitry configured to compare the option for adjusting the volume to the criterion is further configured to cross-reference the option for adjusting the volume with a database listing criteria met by the option for adjusting the volume to determine whether the option for adjusting the volume meets the criterion. 

    13. The system of claim 9, wherein the criterion indicates performance capabilities of the first user device. 

    14. The system of claim 9, wherein the criterion indicates adjusting the volume is available only on the second user device. 

    15. The system of claim 9, wherein the criterion indicates preferences of a user associated with the first user device for adjusting the volume of the second user device. 

    16. The system of claim 9, wherein the criterion indicates a maximum number of user devices 




The independent claims of the current application are directed to A method for preferential playback of favored content, the method comprising: determining whether content played on a first device is favored content associated with a second device; in response to determining that the content played on the first device is favored content associated with the second device, determining a first distance between the first device and the second device; in response to determining the first distance between the first device and the second device, performing, by a third device, playback of the favored content at a first volume based on the first distance between the first device and the second device; determining a second distance between the first device and the second device; and in response to determining the second distance, adjusting incrementally, by the third device, playback of the favored content to a second volume based on a difference between the first distance and the second distance.	In comparison, Klappert U.S. Patent No. US 10,187,692 similarly teaches controlling media content comprising determining that a first user device has entered a viewing area of a second user device; in response to determining that the first user device has entered the viewing area of the second user device, retrieving a device profile for the first user device that lists a criterion for options, presented on the first user device, for adjusting operations, including volume, on the second user device; determining media content currently being presented on the second user device; comparing the operations and the media content currently being presented on the second user device to the criterion; determining, based on the comparison, whether to present, on the first user device, the options corresponding to adjusting the operations on the second user device; selecting a subset of the options based on the comparison, 
	However, in an analogous art, Wang teaches the deficiency of Klappert (col. 10:13-67 and col. 13:25-67 – determining a position between two users in order to incrementally control volume, for example, by 20dB.)
The motivation to modify Shimy, Klappert, and Wang is further evidenced by Chung (Fig. 7, 10-13 and col.10:5-13, col.12:8-28, col.13:54-67 to col.14:1-13; col. 16:20-37, col. 18:20-30 – user adjustable settings comprise a distance setting in relation to a min volume and max volume). A person of ordinary skill in the art would have understood that based on predetermined distance settings of each mobile device, the independent device would adjust a minimum volume and a maximum volume. [Furthermore, Shimy further disclosed adjusting volume incrementally based on a distance function.]
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klappert U.S. Patent No. US 10,187,692 for controlling media content comprising determining that a user device has entered a viewing area of a second user device and retrieving a device profile for the user devices in the proximity that lists a criterion for options, presented on the first user device, for adjusting operations, including volume, on the devices in the proximity (i.e., first, third, fourth), by further incorporating known elements of Wang’s invention for detecting the position and distance between user determining a position between two users in order to incrementally control volume, for example, by 20dB, in order to automatically control the digital content environment based on a hierarchy of preferences.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klappert U.S. Patent No. US 10,187,692 and 
[See prior art made of record but not relied upon Wood; Karl J. US 20060193483 A1 - recognizes a known problem of being able to control the volume between two electronic devices in proximity.] 
	With respect to the dependent claims 2-10 and 12-20, are further rejected as being dependent on a rejected independent claims and the dependent claims are similar in scope as are rejected in the obviousness rejection such that the obviousness rejection is incorporated herein. 
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimy; Camron et al. US 20150237412 A1 (hereafter Shimy) and in further view of Klappert; Walter R. et al. US 20160173929 A1 (hereafter Klappert) and in further view of Wang; Ti-Shiang US 20180027373 A1 (hereafter Wang) and in further view of Chung; John I. US 10334303 B1 (hereafter Chung).

Regarding claim 1, “a method for preferential playback of favored content” Shimy teaches para 68, 121-123 – preferred playback comprises favorite content; “the method comprising: determining whether content played on a first device is favored content associated with a second device;” Shimy teaches method for detecting users within a range of a media Device and automatically activate a media device (para 0051 – circuitry 307 capable of detecting and/or identifying a user or users based on recognition and/or identification of a media device (e.g., a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users and wherein each device stores the user’s favorite information stored in any device associated with a particular user as disclosed in paragraph 68,77, 82; para 106 user may configure options associated with what actions a device performs after a user is 
Regarding “in response to determining that the content played on the first device is favored content associated with the second device, determining a first distance between the first device and the second device; in response to determining the first distance between the first device and the second device, performing, by a third device, playback of the favored content at a first volume based on the first distance between the first device and the second device; determining a second distance between the first device and the second device; and in response to determining the second distance, adjusting incrementally, by the third device, playback of the favored content to a second volume based on a difference between the first distance and the second distance” Shimy  teaches 114-122, 135-136 – detected mobile devices in the proximity of a display device (e.g., set-top box as a first device) as discussed in para 51 then automatically changes content based on  a first user (husband’s preference’s) when alone but different content based on other detected persons in the vicinity such that the content displayed is based on the active users detected; para 84-85, para 117 – tailor displayed content to all active users of a device or devices opposed to a single user; Whereas Shimy does not explicitly reference and in response to determining the second distance, adjusting incrementally, by the third device, playback of the favored content to a second volume based on a difference between the first distance and the second distance, Shimy does teach that settings associated options for a detected viewer may be applied when the user is within the detection region comprising display preferences, multiple-user use and access configuration options, and other desirable guidance settings (see Shimy para 68) See also para 131-132, 160-161 – incrementally adjusting volume based on user distances. 

	In an analogous art, Wang teaches the deficiency of Klappert (para 46, 56-58, 132-134, 146 – determining a position between two users in order to incrementally control volume, for example, by 20dB.).
	The motivation to modify Shimy, Klappert, and Wang is further evidenced by Chung (Fig. 7, 10-13 and col.10:5-13, col.12:8-28, col.13:54-67 to col.14:1-13; col. 16:20-37, col. 18:20-30 – user adjustable settings comprise a distance setting in relation to a min volume and max volume). A person of ordinary skill in the art would have understood that based on predetermined distance settings of each mobile device, the independent device would adjust a minimum volume and a maximum volume. Furthermore, Shimy further disclosed adjusting volume incrementally based on a distance function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy’s invention for enabling a set-top box device to automatically identify one or more mobile device users in proximity to the device using wireless communication to pair and identify a user’s mobile device in a proximity region, manually configured by a user, to a an interactive set-top box and automatically control the functionalities of the interactive set-top box and personalization of settings by further incorporating known elements of Klappert to facilitate the pairing process when the user wants to utilize the mobile device with an interactive set-top box for providing bi-directional control to all devices as because the modification would enable the presentation of viewer-related programming and preferred settings that do no conflict with each other based on a priority level to automatically control the functionalities of the interactive set-top box and personalization 
[See prior art made of record but not relied upon Wood; Karl J. US 20060193483 A1 - recognizes a known problem of being able to control the volume between two electronic devices in proximity.]

Regarding claim 2, “further comprising, if the content played on the first device is the favored content and the first device is proximate to the second device, decreasing a volume of output of the second device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Shimy teaching profile preferences of devices and Wang para 146 teaches either increasing or decreasing the volume or other preferred settings. As such, based on the combination of teachings of Shimy and Wang, each device is associated with a profile. Additionally, Shimy para 132 teaches:
“…the volume may substantially decrease upon conflict detection. The amount of volume decrease may be associated with how far the conflicted user is from the device providing the content. For example, if the conflicted user is relatively far from the device, the volume may not need to be decreased as much as if the user was relatively near to the device to prevent the user from hearing the conflicting content. In some embodiments, users may select which users the parental control options may apply to (not shown in FIG. 8), for example, a user may select that the parental control options apply to every detected user or, alternatively, the user may select that the options apply to selected users or groups of users (e.g., age levels, access levels), or any other suitable configuration. These configuration options and any other suitable configuration option may be configured with parental control options 832. In some 

Wang para [0146] teaches:
[0146] At line 816, control circuitry 504 determines whether the logical statement is true (e.g., that the first user preference corresponds to the characteristic of the media asset). If the statement is true, then at line 817 control circuitry 504 executes a subroutine to adjust an output parameter for the first output device. For example, control circuitry 504 may adjust any of a variety of output parameters including, but not limited to increasing or decreasing the volume, equalizer settings, and whether a censored stream is played on a particular output device. Control circuitry 504 may retrieve the current state (e.g., the current output parameters) of an output device from a data structure (e.g., a table) stored in memory (e.g., storage 508). Control circuitry 504 may then update the value for a particular field in the data structure corresponding to an output parameter based on the user preference corresponding to the characteristic of the media asset. Control circuitry 504 may then synchronize the updated data structure with the output device, such that the output of the output device is updated. In some embodiments, an amount to update the value is determined by control circuitry 504 based on the similarity between the characteristic and the user preference.

The examiner is interpreting that the volume settings of each device are configured as discussed in claim 1 and then further limited in dependent claim 2 wherein viewer preferences for content are analyzed to determine if a conflict would occur (i.e., audio content conflicts but the content does not), therefore, the combination of references would decrease the volume of the conflicting mobile device as the detecting device is the set-top box (or similar media device). As discussed in Shimy (para 101 - particular actions and/or content may be provided on one overlapping device over the another overlapping device. For example, a user may be within the detection regions of both a mobile device and a television and it may be desirable that text-messages be provided on a user's mobile device while the user is accessing media content on a television. As such, the mobile device may be given a higher priority for text-messages when compared to the television in an overlapping detection region situation. In some embodiments, the priority levels may be configured in for example, detection configuration screen 600 for any suitable action and/or content.). Therefore, the preferences on one device would trump the preferences on the other device when overlapping because Shimy para 119-120 teaches that when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Klappert for enabling a set-top box device to automatically identify one or more mobile device users in proximity to said device using wireless communication to pair and identify a user’s mobile device in a proximity region and automatically control the functionalities of the interactive set-top box and personalization of settings by further incorporating known elements of Wang’s invention for setting options to enable each identified viewer to set preferred audio options comprising volume control of devices in proximity in order to present user preferred programming and preferred settings that do no conflict with each other based on a priority level to automatically control the functionalities of the media devices and personalization of settings in a shared space.  
Regarding claim 3, “further comprising, if the content played on the first device is the favored content and the first device is proximate to the second device, pausing playback of content on the second device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Shimy teaches determining conflicts from analyzed user profiles comprising preferred content and content settings discussed in claim 1 and wherein Shimy teaches para 136:
In some embodiments, a device may automatically pause content when a user is detected to have left the detection region. In some embodiments, a user may configure these options using leaving user options 840. In some embodiments, a device may be configured to provide an option to provide currently accessed media content on another device when a user leaves the current device's detection region. For example, a user may want to continue viewing the media content on their mobile device (e.g., a cell phone) as they leave the detection region of a device displaying the media content. 

As such, Shimy teaches an embodiment wherein a viewer using a mobile device (e.g., cell phone) to view content will be allowed to view the same content on a different device when the cell phone is in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of references as discussed in the rejection of claim 1 by further incorporating known elements of Shimy to allow the managing of place-shifting features when using two devices that allow a user to continue viewing the same content on a different device while pausing content on a mobile device to benefit the user by not having to watch the program from the beginning. 
Regarding claim 4, “further comprising determining whether another device is permitted to play the favored content while the favored content is played on the first device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Shimy teaches determining conflicts from analyzed user profiles comprising preferred content and content settings discussed in claim 1 and wherein Shimy teaches para 130-131, 162 determine whether new additional users are permitted to view content displayed on the device currently displaying content to mother and father. Shimy para 117-120 – teaching plurality of users are detected and/or identified by a device and/or devices and tailor content according to all active users and when a first user is inactive, then the displayed content is continued based on the profiles of the other active users to continue the content of change content.
Regarding claim 5, “wherein the performing further comprises increasing the volume of playback of the favored content if another device is not permitted to play the favored content while the favored content is played on the first device” is further rejected on obviousness grounds as discussed in the rejection of claim 1-4 wherein the combination of prior art as discussed in the rejection of claims 1-4 
Shimy (para 101 - particular actions and/or content may be provided on one overlapping device over the another overlapping device. For example, a user may be within the detection regions of both a mobile device and a television and it may be desirable that text-messages be provided on a user's mobile device while the user is accessing media content on a television. As such, the mobile device may be given a higher priority for text-messages when compared to the television in an overlapping detection region situation. In some embodiments, the priority levels may be configured in for example, detection 
Regarding claim 6, “wherein the performing further comprises initiating playback of the favored content on the fourth device if another device is permitted to play the favored content while the favored content is played on the first device” is further rejected on obviousness grounds as discussed in the rejection of claim 1-4 wherein the combination of prior art as discussed in the rejection of claims 1-4 render obvious the elements of claim 6 wherein Shimy para 84-85, para 117-119 teaches tailor displayed content to all active users of a device or devices opposed to a single user is interpreted as a plurality of detected users viewing content on a single device would be understood as more than one authorized users at the first device displaying content. Then Shimy para 137-140 teaches “…if the user becomes active at another device after leaving the original device's detection region, the other device may communicate the user's activity on the other device to the original device. For example, the other device may communicate that the user is continuing to access media content on the other device. The original device may use the information regarding the user's movement and activity to update the device's active and inactive user lists appropriately. For example, the original device may set the user as temporarily inactive when the user leaves the original device's detection region. When the user becomes active at another device, the other device may communicate the user's activity to the original device. Then the original device may set the user as inactive. Upon setting the user as inactive, the original device may provide different content more suitable for users still active at the original device.” As such, any person considered to be the third mobile device user can initiate content on a fourth device (wherein a husband and wife are each associated with a mobile device (husband is the second and wife is the third device)) while 
Regarding claims 7-8, “wherein at least one of the content played on the first device or the favored content is audio content” and “wherein at least one of the content played on the first device or the favored content is video content” is further rejected on obviousness grounds as discussed in the rejection of claim 1-4 wherein the combination of prior art as discussed in the rejection of claims 1-4 render obvious the elements of claims 7-8 wherein Shimy teaches the multimedia content comprises audio, animation, video, and interactivity content (Shimy Fig. 33).
Regarding claim 9, “wherein the favored content is first favored content, the method further comprising determining whether content played on the second device is second favored content associated with the second device” is further rejected on obviousness grounds as discussed in the rejection of claim 1-8 wherein the combination of prior art as discussed in the rejection of claims 1-4 render obvious the elements of claims 9 wherein Shimy teaches the content displayed in all media devices in proximity of the original device (i.e., first device) are detected and content preference and settings are provided to the original device (see para 103 – mobile device transfers information about the associated user or users to the media device) and Shimy further teaches para 101 - particular actions and/or content may be provided on one overlapping device over the another overlapping device. For example, a user may be within the detection regions of both a mobile device and a television and it may be desirable that 
Regarding claim 10, “wherein the performing further comprises performing at least one of increasing a volume of playback of the favored content or initiating playback of the favored content on the fourth device if the content played on the first device is the favored content, the first device is proximate to the second device, and the content played on the second device is not the second favored content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein the combination of Shimy, Klappert, and Wang disclose that the favored content will continue to be played on the original device and the third device (as discussed in the rejection of claim 1) can control the volume settings on the first device and also initiate the playback on a fourth device (e.g., a different bedroom) and when the first user (e.g., viewer with a second mobile device) is in proximity to the original device. For example, the combination of prior art teaches content displayed in all media devices in proximity of the original device (i.e., first device) are detected and content preference and settings of the mobile devices are provided to the original device (see para 103 – mobile device transfers information about the associated user or users to the media device). More importantly, Shimy further teaches para 101 - particular actions and/or content may be provided on one overlapping device over the another overlapping device. For example, a user may be within the detection regions of both a mobile device and a television and it may be desirable that certain content be provided on either a user's mobile device or on a television. As such, either a mobile device or a television may be given a higher priority for individual 
Shimy para 137-140 teaches if the user becomes active at another device after leaving the original device's detection region, the other device may communicate the user's activity on the other device to the original device. For example, the other device may communicate that the user is continuing to access media content on the other device. The original device may use the information regarding the user's movement and activity to update the device's active and inactive user lists appropriately. For example, the original device may set the user as temporarily inactive when the user leaves the original device's detection region. When the user becomes active at another device, the other device may communicate the user's activity to the original device. Then the original device may set the user as inactive. Upon setting the user as inactive, the original device may provide different content more suitable for users still active at the original device. As such, wherein a husband and wife are each associated with a mobile device (husband is the second and wife is the third device) while watching video content on an original television, then either can have the content that was started on the original television to be continued on a different television when their mobile device is detected in the vicinity of the different television. For example, a husband is still associated with the original television which leaves the wife alone to also leave the vicinity or the original television to continue content on a new television).
In conclusion, Shimy, Klappert, and Wang teach embodiments wherein a first device (e.g., set-top box) determines content preferences (comprising favorite content) and settings options (e.g., display, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy’s invention for enabling a set-top media device to automatically identify one or more mobile device users in proximity to the device using wireless communication to pair and identify a user’s mobile device in a proximity region, manually configured by a user, to a an interactive set-top box and automatically control the functionalities of the interactive set-top box and personalization of settings by further incorporating known elements of Klappert to facilitate the pairing process when the user wants to utilize the mobile device with an interactive media device for providing bi-directional control to all devices such that the combined references would enable the presentation of viewer-related programming and preferred settings that do no conflict with each other based on a priority level to automatically control the functionalities of the interactive media device and personalization of settings in a shared personal living space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Klappert by further incorporating known elements of Wang’s invention for detecting the position and distance between users by determining a position between two users in order to incrementally control volume, for example, by 20dB, in order to automatically control the digital content environment based on a hierarchy of preferences. [See prior art made of record but not relied upon Wood; Karl J. US 20060193483 A1 - recognizes a known problem of being able to control the volume between two electronic devices in proximity.]

Regarding the system claims 11-20 the claims are grouped and rejected with the method claims 1-10 because the steps of the method claims rejected in claims 1-10 are met by the disclosure of the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421